DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  It is further noted that many of the documents on the IDS do not appear to be relevant to the case and may have been filed inadvertently.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 25, the claims recites the following limitations which invoke 35 USC 112 f/6th paragraph:
means for sensing a position of said second jaw
means for sensing a status of said fastener cartridge
first means for preventing – There is no corresponding element in the specification for this.
second means for preventing

Regarding claim 32, the claims recites the following limitations which invoke 35 USC 112 f/6th paragraph:
means for identifying a configuration of said end effector
means for identifying a status of said staple cartridge
first means for preventing – There is no corresponding element in the specification for this.
second means for preventing

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-23, 25-30 and 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18, the claim recites, “wherein said jaw assessment system is configured to prevent said firing member from moving toward said distal position absent said second jaw being in said closed position”.  While the instant disclosure does recite a jaw assessment system in the form of anvil closure sensor 2004, the disclosure is silent regarding the anvil closure sensor 2004 preventing the firing member from moving toward said distal position absent said second jaw being in the closed position.  While the anvil closure sensor 2004 does record the closing of the anvil, it makes no reference to the information from the sensor being used to prevent the firing of the device.  Given that this limitation only first appeared in the claim set of 11 January 2021, which was after the original file date of 10 June 2020, this is deemed to constitute new matter.

Regarding claim 23, the claim recites, “wherein said cartridge assessment system is configured to prevent said firing member from moving toward said distal position based on said cartridge condition sensor sensing that said staple cartridge is spent.”  While the instant disclosure does recite a cartridge condition sensor in the form sensor 2012, the disclosure is silent regarding the cartridge condition sensor 2012 preventing the firing member from moving toward said distal position based on said cartridge condition sensor sensing that said staple cartridge is spent.  While the cartridge condition sensor 2012 does record the cartridge as being spent, it makes no reference to the information from the sensor being used to prevent the firing of the device.  Given that this limitation only first appeared in the claim set of 11 January 2021, which was after the original file date of 10 June 2020, this is deemed to constitute new matter.

Regarding claim 25, the claim recites, “first means for preventing said firing member from moving toward said ending position absent said second jaw being in said clamped position”.  While the instant disclosure does recite means for sensing a position of said second jaw relative to said first jaw in the form of anvil closure sensor 2004, the disclosure is silent regarding the anvil closure sensor 2004 preventing the firing member from moving toward said distal position absent said second jaw being in the clamped position.  While the anvil closure sensor 2004 does record the closing of the anvil, it makes no reference to the information from the sensor being used to prevent the firing of the device.  Given that this limitation only first appeared in the claim set of 11 January 2021, which was after the original file date of 10 June 2020, this is deemed to constitute new matter.

Regarding claim 30, the claim recites, “wherein said second means for preventing is configured to prevent said firing member from moving toward said ending position based on said cartridge condition sensor sensing that said fastener cartridge is spent”.  While the instant disclosure does recite a cartridge condition sensor in the form sensor 2012, the disclosure is silent regarding the cartridge condition sensor 2012 preventing the firing member from moving toward said distal position based on said cartridge condition sensor sensing that said staple cartridge is spent.  While the cartridge condition sensor 2012 does record the cartridge as being spent, it makes no reference to the information from the sensor being used to prevent the firing of the device.  Given that this limitation only first appeared in the claim set of 11 January 2021, which was after the original file date of 10 June 2020, this is deemed to constitute new matter.

Regarding claim 32, the claim recites, “first means for preventing said firing member from moving toward said fired position absent said end effector being in said closed configuration”.  While the instant disclosure does recite means for sensing a position of said second jaw relative to said first jaw in the form of anvil closure sensor 2004, the disclosure is silent regarding the anvil closure sensor 2004 preventing the firing member from moving toward said distal position absent said second jaw being in the clamped position.  While the anvil closure sensor 2004 does record the closing of the anvil, it makes no reference to the information from the sensor being used to prevent the firing of the device.  Given that this limitation only first appeared in the claim set of 11 January 2021, which was after the original file date of 10 June 2020, this is deemed to constitute new matter.

Regarding claim 37, the claim recites, “wherein said second means for preventing is configured to prevent said firing member from moving toward said fired position based on said cartridge condition sensor sensing that said staple cartridge is spent”.  While the instant disclosure does recite a cartridge condition sensor in the form sensor 2012, the disclosure is silent regarding the cartridge condition sensor 2012 preventing the firing member from moving toward said distal position based on said cartridge condition sensor sensing that said staple cartridge is spent.  While the cartridge condition sensor 2012 does record the cartridge as being spent, it makes no reference to the information from the sensor being used to prevent the firing of the device.  Given that this limitation only first appeared in the claim set of 11 January 2021, which was after the original file date of 10 June 2020, this is deemed to constitute new matter.

Claims 19-23, 26-30 and 33-37 are rejected as they incorporate the same new matter as their respective parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23, 25-30 and 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 32 recite, “first means for preventing” which invoke 35 USC 112f/6th paragraph.  However, as detailed in the rejection under 35 USC 112a/1st there is no corresponding disclosure which prevents said firing member from moving toward said fired position absent said end effector being in said closed position.  As such, this limitation is indefinite.
Regarding claims 26-30 and 33-37, each of these claims are dependent on a rejected base claim and incorporate the same indefinite subject matter as those claims and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25-27, 29-30, 32-34 and 36-37 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Whitman et al. (PG Pub 2004/0094597 A1) hereinafter referred to as Whitman.
Regarding claims 25, Whitman discloses a surgical instrument (1620, 11a) usable with a robotic surgical system (1612) comprising a first motor (100) and a second motor (96), the surgical instrument comprising:
a housing (1622, 1620, 1626), comprising:
a first rotatable disc (1648 or 694) driveable by the first motor (100) of the robotic surgical system; and
a second rotatable disc (1644 or 654) driveable by the second motor (96) of the robotic surgical system;
an end effector (11a), comprising:
a first jaw (80);
a second jaw (50) movable relative to said first jaw between an open position and a clamped position (paragraph 36; figs. 3a-3b); and
a fastener cartridge (104; 600) removably (paragraph 44) positioned in said end effector;
a firing member (98, 603) movable within said end effector between a starting position and an ending position based on rotation of the first rotatable disc (1648 or 694) by the first motor (paragraphs 37, 52-55, 101); 
a clamping system (88, 90) configured to move said second jaw toward said clamped position based on rotation of the second rotatable disc (1644 or 654) by the second motor (paragraphs 36, 38-41);
means for sensing (1106; paragraphs 85-86) a position of said second jaw relative to said first jaw (paragraph 87, 96);
means for sensing (6041, figs. 14 and 22; including #1180, 1182, 1184) a status of said fastener cartridge (paragraphs 44, 89);
first means for preventing (1110, 1122) said firing member from moving toward said ending position absent said second jaw being in said clamped position (paragraphs 87 and 96); and
second means (1120, 1122) for preventing said firing member from moving toward said ending position based on a determination of said status (paragraphs 89-91, 101, 110, in particular paragraphs 90 and 101; Improper data will result in an error state and/or the device not functioning; per paragraphs 90 and 101, the device can be configured for single use).

Regarding claim 26, Whitman discloses wherein said means for sensing a position of said second jaw relative to said first jaw (1106; paragraphs 85-86) comprises a position sensor (1106) configured to sense a position of said second jaw relative to said first jaw (paragraph 87, 96).

Regarding claim 27, Whitman discloses wherein said means for sensing said status of said fastener cartridge (6041, figs. 14 and 22; including #1180, 1182, 1184) comprises a cartridge presence sensor (1180, 1182) configured to indicate if said fastener cartridge is positioned in said end effector (paragraphs 89, 91; Obtaining operational data is an indication that the cartridge is in the end effector).

Regarding claim 29, Whitman discloses wherein said means for sensing said status of said fastener cartridge (6041, figs. 14 and 22; including #1180, 1182, 1184) comprises a cartridge condition sensor (1184) configured to indicate if said fastener cartridge is spent (paragraphs 90, 101 and 110 – “single time… maximum number of uses”, “allow only a single use”, “any predetermined number of uses”).

Regarding claim 30, Whitman discloses wherein said second means (1120, 1122) for preventing is configured to prevent said firing member from moving toward said ending position based on said cartridge condition sensor (1184) sensing that said fastener cartridge is spent (paragraphs 90, 101 and 110 – “single time… maximum number of uses”, “allow only a single use”, “any predetermined number of uses”).

Regarding claim 32, Whitman discloses a surgical instrument (1620, 11a) usable with a robotic surgical system (1612) comprising a motorized system (96, 100), the surgical instrument comprising:
a housing (1622, 1620, 1626), comprising:
a first rotatable input (102, 694, 1648) driveable by the motorized system of the robotic surgical system (paragraphs 37, 80); and
a second rotatable input (94, 654, 1644) driveable by the motorized system of the robotic surgical system (paragraphs 58, 80);
an end effector (11a), comprising:
an anvil (50);
an elongate channel (80 – holds replaceable cartridge 104, 600 and allows knife to pass through), wherein said end effector is configurable between an open configuration and a closed configuration (paragraph 36; figs. 3a-3b); and
a staple cartridge (104; 600) removably (paragraph 44) positioned in said elongate channel;
a firing member (98, 603) movable within said end effector between an unfired position and a fired position based on rotation of the first rotatable input (102, 694, 1648) by the motorized system (paragraph 37, 52-55, 101); 
a closure system (88, 90) configured to move said end effector toward said closed configuration based on rotation of the second rotatable input (94, 654, 1644) by the motorized system (paragraphs 36, 38-41);
means for identifying a configuration (1106; paragraphs 85-86) of said end effector (paragraph 87, 96);
means for identifying a status (6041, figs. 14 and 22; including #1180, 1182, 1184) of said staple cartridge (paragraphs 44, 89);
first means for preventing (1110, 1122) said firing member from moving toward said fired position absent said end effector being in said closed configuration (paragraphs 87 and 96); and
second means (1120, 1122) for preventing said firing member from moving toward said fired position based on a determination of said status (paragraphs 89-91, 101, 110, in particular paragraphs 90 and 101; Improper data will result in an error state and/or the device not functioning; per paragraphs 90 and 101, the device can be configured for single use).

Regarding claim 33, Whitman discloses wherein said means for identifying said configuration of said end effector (1106; paragraphs 85-86) comprises a position sensor (1106) configured to sense a relative position between said anvil and said elongate channel (paragraph 87, 96).

Regarding claim 34, Whitman discloses wherein said means for identifying said status of said staple cartridge (6041, figs. 14 and 22; including #1180, 1182, 1184) comprises a cartridge presence sensor (1180, 1182) configured to identify if said staple cartridge is positioned in said elongate channel (paragraphs 89, 91; Obtaining operational data is an indication that the cartridge is in the end effector).

Regarding claim 36, Whitman discloses wherein said means for identifying said status of said staple cartridge (6041, figs. 14 and 22; including #1180, 1182, 11842) comprises a cartridge condition sensor (1184) configured to indicate if said staple cartridge is spent (paragraphs 90, 101 and 110 – “single time… maximum number of uses”, “allow only a single use”, “any predetermined number of uses”).

Regarding claim 37, Whitman discloses wherein said second means (1120, 1122) for preventing is configured to prevent said firing member from moving toward said fired position based on said cartridge condition sensor (1184) sensing that said fastener cartridge is spent (paragraphs 90, 101 and 110 – “single time… maximum number of uses”, “allow only a single use”, “any predetermined number of uses”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-23, 28 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman (PG Pub 2004/0094597 A1) in view of Shelton, IV et al. (PG Pub 2007/0175964 A1) hereinafter referred to as Shelton.
Regarding claim 18, Whitman discloses a surgical instrument (1620, 11a) usable with a robotic surgical system (1612) comprising a motorized system (fig. 20; including #96, 100), the surgical instrument comprising:
a housing (1622, 1620, 1626), comprising:
a first rotatable drive element (102, 694, 1648) driveable by the motorized system of the robotic surgical system (paragraphs 37, 80); and
a second rotatable drive element (94, 654, 1644) driveable by the motorized system of the robotic surgical system (paragraphs 58, 80);
an end effector (11a), comprising:
a first jaw (80);
a second jaw (50) rotatable relative to said first jaw between an open position and a closed position (paragraph 36; figs. 3a-3b); and
a staple cartridge (104; 600) removably (paragraph 44) positioned in said end effector;
a firing member (98, 603) movable within said end effector between a proximal position and a distal position based on actuation of the first rotatable drive element (102, 694, 1648) by the motorized system (paragraph 37, 52-55, 101);
a closure system (88, 90) configured to move said second jaw toward said closed position based on actuation of the second rotatable drive element (94, 654, 1644) by the motorized system (paragraphs 36, 38-41);
a jaw assessment system (1106; paragraphs 85-86) configured to determine if said second jaw is in said closed position (paragraph 87, 96);
a cartridge assessment system (6041, figs. 14 and 22; including #1180, 1182, 1184) configured to determine a status of said staple cartridge (paragraphs 44, 89);
wherein said jaw assessment system is configured to prevent said firing member from moving toward a fired position absent said second jaw being in said closed position (paragraphs 87 and 96); and
wherein said cartridge assessment system is configured to prevent said firing member from moving toward a fired position based on a determination of said status (paragraphs 89-91, 101, 110, in particular paragraphs 90 and 101; Improper data will result in an error state and/or the device not functioning; per paragraphs 90 and 101, the device can be configured for single use).

Whitman discloses wherein said jaw assessment system is configured to prevent said firing member from moving toward a fired position absent said second jaw being in said closed position and wherein said cartridge assessment system is configured to prevent said firing member from moving toward a fired position based on a determination of said status, but fails to disclose wherein said firing member moves toward a distal position during firing (i.e. a distal fired position).
However, Shelton teaches a surgical instrument (10) wherein said firing member (32, 33) is moves toward a distal position during firing (paragraphs 73, 85, 123, 128; fig. 6).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Whitman to have a distal firing motion as taught by Shelton.  Changing the direction of firing is a trivial change that simply involves changing the initial position of the driving wedge and cutter and reversing the direction of the electric motor.  Having a distal firing motion was notoriously well-known in the art and provides the benefit of cutting and stapling along a line of tissue in such a way that after reloading of the instrument with a new cartridge, a surgeon can continue along the same cut line with little difficultly.  The is of particular benefit for longer cuts and stapling lines in tissue.  The resulting combination of Whitman and Shelton would be such that said jaw and cartridge assessment systems as detailed in Whitman would be configured to prevent said firing member from moving toward said distal position absent the prerequisite conditions.

Regarding claim 19, Whitman discloses wherein jaw assessment system (1106; paragraphs 85-86) comprises a position sensor (1106) configured to determine a position of said second jaw relative to said first jaw (paragraphs 85-86).

Regarding claim 20, Whitman discloses wherein said cartridge assessment system (6041, figs. 14 and 22; including #1180, 1182, 1184) comprises a cartridge presence sensor (1180, 1182) configured to indicate if said staple cartridge is positioned in said end effector (paragraphs 89, 91; Has operational data that if not entered will not permit the device to be operated, i.e. fired).
Wherein the Applicant may argue that Whitman fails to disclose a cartridge presence sensor configured to indicate if said staple cartridge is positioned in said end effector, the Office alternatively turns to Shelton to teach these features.
Shelton teaches said cartridge assessment system (136, 2010, and 2012) comprises a cartridge presence sensor (136, 2010) configured to indicate if said staple cartridge is positioned in said end effector (paragraphs 91-92, 157).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the cartridge assessment system of Whitman with the cartridge assessment system and cartridge presence sensor of Shelton.  Whitman is clearly concerned with having a feature that allows for proper firing of the device in view of which cartridge is connected.  Ensuring that a proper cartridge is properly connected and preventing firing otherwise is a logical extension of this consideration and would provide the benefit of preventing unwanted firing and helping to ensure safety of the patient.

Regarding claim 21, Whitman as modified by Shelton above discloses wherein said cartridge assessment system (Whitman - 6041, figs. 14 and 22; including #1180, 1182, 1184; Shelton - 136, 2010, and 2012) is configured to prevent said firing member from moving toward said distal position based on said cartridge presence sensor (Whitman - 1180, 1182; Shelton - 136, 2010) sensing that said staple cartridge is absent from said end effector (Whitman - paragraphs 89, 91; Shelton - paragraphs 91-92, 157).

Regarding claim 22, Whitman discloses wherein said cartridge assessment system (6041, figs. 14 and 22; including #1180, 1182, 1184) comprises a cartridge condition sensor (1184) configured to indicate if said staple cartridge is spent (paragraphs 90, 101 and 110 – “single time… maximum number of uses”, “allow only a single use”, “any predetermined number of uses”).

Regarding claim 23, Whitman as modified by Shelton above discloses wherein said cartridge assessment system (Whitman - 6041, figs. 14 and 22; including #1180, 1182, 1184) is configured to prevent said firing member (Whitman - 98, 603; Shelton – 32, 33) from moving toward said distal position (Shelton – showing distal firing position in paragraphs 73, 85, 123, 128 and fig. 6) based on said cartridge condition sensor sensing that said staple cartridge is spent (Whitman - paragraphs 90, 101 and 110 – “single time… maximum number of uses”, “allow only a single use”, “any predetermined number of uses”).

Regarding claim 28, Whitman discloses wherein said second means for preventing (1120, 1122) is configured to prevent said firing member from moving toward said ending position based on said cartridge presence sensor sensing that said fastener cartridge is absent from said end effector (paragraphs 89-91, 101, 110, in particular paragraphs 90 and 101; Improper data will result in an error state and/or the device not functioning; per paragraphs 90 and 101, the device can be configured for single use).
Wherein the Applicant may argue that Whitman fails to disclose wherein said second means for preventing (1120, 1122) is configured to prevent said firing member from moving toward said ending position based on said cartridge presence sensor sensing that said fastener cartridge is absent from said end effector, the Office alternatively turns to Shelton to teach these features.
Shelton teaches wherein said second means for preventing (fig. 11) is configured to prevent said firing member from moving toward said ending position based on said cartridge presence sensor (136, 2010) sensing that said fastener cartridge is absent from said end effector (paragraphs 91-92, 157).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the second preventing means of Whitman with the preventing means and cartridge presence sensor of Shelton.  Whitman is clearly concerned with having a feature that allows for proper firing of the device in view of which cartridge is connected.  Ensuring that a proper cartridge is properly connected and preventing firing otherwise is a logical extension of this consideration and would provide the benefit of preventing unwanted firing and helping to ensure safety of the patient.

Regarding claim 35, Whitman discloses wherein said second means for preventing (1120, 1122) is configured to prevent said firing member from moving toward said fired position based on said cartridge presence sensor sensing that said fastener cartridge is absent from said elongate channel (paragraphs 89-91, 101, 110, in particular paragraphs 90 and 101; Improper data will result in an error state and/or the device not functioning; per paragraphs 90 and 101, the device can be configured for single use).
Wherein the Applicant may argue that Whitman fails to disclose wherein said second means for preventing (1120, 1122) is configured to prevent said firing member from moving toward said firing position based on said cartridge presence sensor sensing that said fastener cartridge is absent from said elongate channel, the Office alternatively turns to Shelton to teach these features.
Shelton teaches wherein said second means for preventing (fig. 11) is configured to prevent said firing member from moving toward said firing position based on said cartridge presence sensor (136, 2010) sensing that said fastener cartridge is absent from said elongate channel (#22; paragraphs 91-92, 157).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the second preventing means of Whitman with the preventing means and cartridge presence sensor of Shelton.  Whitman is clearly concerned with having a feature that allows for proper firing of the device in view of which cartridge is connected.  Ensuring that a proper cartridge is properly connected and preventing firing otherwise is a logical extension of this consideration and would provide the benefit of preventing unwanted firing and helping to ensure safety of the patient.

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments with respect to the 35 USC 112a rejections rely on the process flow chart shown in figs. 52A-52B.  While these process flows show checking for if the anvil is closed and if the cartridge is new (i.e. unspent) before proceeding to the next step, it does not tie these steps to a structure that achieves them.  In short, the steps provided could be describing a preferred method for carrying out operations that a user would follow, rather than describing the claimed jaw assessment system or cartridge assessment system using the information of a spent cartridge to prevent firing.  The specification is clear that there is a sensor 136 which detects the presence of a cartridge and then prevents firing.  The specification while disclosing an anvil closure sensor 2004 and spent cartridge sensor 2012, does not specifically tie these sensors to a structure that prevents the firing.  The system “records” this information, but the specification falls short of articulating a means by which the firing is prevented based on this information.  The claims that invoke 35 USC 112f also run into the problem that it requires a specific structure to be disclosed that achieves this firing prevention.  The process flow falls short of this because it is not tied to a specific structure.  For these reasons the 35 USC 112a rejections are maintained.
Regarding the arguments directed to the newly amended subject matter, the Office has put forward a new art rejection necessitated by the Applicant’s amendments.  The new Whitman reference is deemed to disclose the bulk of the new limitations with Shelton teaching minor obvious modifications thereto.  This is detailed in the rejections above.  Given that the applicant’s arguments are directed toward a different combination, those arguments are now deemed moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731